Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Any objection or rejection of record in the previous Office Action, mailed on 11/25/2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments. 
Currently, claims 1-7, 9, and 11-12 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 
Claims 1-7, 9, and 11-12 are under the examination. 
Claims 8, 10 and 13-20 are cancelled.
The claims are under the examination of the elected species of “the combination of SNPs: 5399A, 5850T, 6484T, 6584G, 7125G, 7134C, 7187A, 7198T, 7206A, 7213C, 7233A, 7262A, 7297T, 7327C and 8568T near the EBER2 region in Table 1”, reply filed on 08/24/2020. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
4.	Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 8 is withdrawn because the claim does not recite the elected combination of SNPs, as described above. Thus, claim 10, which depends from claim 8, is also withdrawn.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-7, 9 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Independent claim 1 is analyzed. Claim 1 recites a method for assessing risk of developing nasopharyngeal carcinoma (NPC) in an individual having no clinical symptoms of NPC. Therefore, the claim is directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)

Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. The claim 1 recites a method for assessing risk of developing nasopharyngeal carcinoma (NPC) in an individual via detecting risk allele in polynucleotide sequence of Epstein Barr Virus (EBV) genome. The claim sets forth that the risk allele is associated with an increased risk of developing NPC. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim is directed to at least one exception. 
Furthermore, the claim recites a method step of determining the individual as having an increased risk of developing NPC. The step could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. Therefore, claim 1 is directed to at least once exception which may be termed a law of nature, an abstract idea. (Step 2A Prong 1: Yes)
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim 1 does not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial 
The claim also recites that “administering to the individual measure of (1) elimination of salted foods from the individual's diet, and/or (2) nasopharvngoscopy at a yearly or semi-yearly frequency”. This is method step is merely providing the instruction. Thus, the method step of administering fails to meaningful limit the claim because it is the best equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, this does not integrate the recited judicial exception into a practical application. (Step 2A Prong 2: No)
Step 2 B 
The claim is evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. 
Claim 1 recites method steps of performing an assay to determine polynucleotide sequence of EBV genomic sequence in a biological sample from the individual and detecting at least one risk allele in the sequence to determine an increased risk of developing NPC. However, performing assays to determine the polynucleotide sequence of known nucleic acids, including the EBV genome, was well understood, routine, and conventional prior to the effective filing date as exemplified by the prior art cited herein [Kwok et al., PLOS ONE; 2012; 7; 5; e36939: p. 1-10; Tsao et al., Phil. Trans. R. Soc.; 2017; B 372: 20160270, p. 1-15; and Palser et al. Journal of Virology; 2015; 89: 5222-5237]. For example, Tsao et al. teaches performing genetic analysis of 
Claim 1 is not directed to patent eligible subject matter
With regard to claims 2, 3 and 6, which depend from claim 1, the claims recite method steps of isolating DNA from the sample, performing an amplification reaction to amplify at least a portion of EBV genomic sequence and performing sequencing assays, respectively. However, these steps are generally recited and do not include any particular reagents that add significantly more than the judicial exception.  Further, these methods are also well understood, routine, and conventional in the field of genetic analysis.  Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. (Step 2B: No)
Claims 2-3 and 6 are not directed to patent eligible subject matter.
	With regard to claims 4-5, 7, 9 and 11-12, the claims merely set forth the technological environment and do not practically apply the judicial exception. Thus, the limitations of these claims only serve to narrow the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. 
Thus, claims 4-5, 7, 9 and 11-12 are not directed to patent eligible subject matter.


Response to Argument
7.	The response traverses the rejection on pages 4-5 of the remarks mailed 02/17/2021. The response asserts that “ Since claim 1 now recites a step (iv) of providing prophylactic or monitoring measure that is specific for addressing "increased risk of developing NPC," it can be analogized to claims 5 and 6 of Example 29 in the "Subject Matter Eligibility Examples: Life Sciences" …Since claims 5 and 6 of Example 29 in "Subject Matter Eligibility Examples: Life Sciences" is held as meeting the subject matter requirement under 35 U.S.C. §101, claim 1 of this application as well as its dependent claims should also be recognized as meeting the subject matter requirement”.
This response has been thoroughly reviewed but not found persuasive. The method step of administering (step iv) is performed by providing the instruction to the individual to eliminate of salted foods from the ide and/or suggesting for a yearly or semi-yearly nansopharyngoscopy. Thus, this does not meaningfully limit judicial exception. The rejection is maintained. 
8. 	No claims are allowable.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634